internal_revenue_service number info release date index number ------------------ -------------------------------- ------------------- -------------------------- department of the treasury washington dc person to contact --------------------- id no ----------- telephone number --------------------- refer reply to cc psi b1 - genin-154649-04 date june taxpayer ---------------------------------- dear --------------- this responds to your letter dated date in which it was requested that we recognize taxpayer’s entity classification election and your s_corporation_election effective date sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an aeligible entity can elect its classification for federal tax purposes a abusiness entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under ' or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 an entity cannot make an entity classification election prior to the date on which it is recognized for federal tax purposes taxpayer was not recognized until date sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members and the entity is disregarded as separate from its owner if it has a single owner to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 provided that the entity making the election is recognized for federal tax purposes on that date or on the date filed if no such date is specified the effective date specified on form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 a corporation which meets the definition of a small_business_corporation under sec_1362 of the internal_revenue_code may elect to be treated as an s_corporation in order for an s_corporation_election to be effective for the taxable_year in which it is made it must be made within the first two and one-half months of the corporation’s taxable_year sec_1362 if an s election is made after that time then the corporation will not be treated as an s_corporation until the taxable_year following the one in which the s election was filed sec_1362 an election made after the first two and one-half months of the taxable_year in which it is intended to be effective may be treated as effective if the secretary determines that there was reasonable_cause for the corporation’s failure to make a timely election sec_1362 sec_301_9100-1 allows the commissioner to grant a reasonable extension of time for making a regulatory election under the rules set forth in and sec_301_9100-1 defines a regulatory election as an election having a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an entity classification election is a regulatory election sec_301_9100-3 provides extensions for time for making these elections requests for relief under ' must be requested in the form of a private_letter_ruling relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 unfortunately you do not qualify for relief under revproc_2002_59 for because you submitted your request for relief after the due of the corporation’s return for that year to request relief for both a late entity classification election and a late s_corporation_election please refer to revproc_2005_1 in addition revproc_2005_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2005_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please contact ----------------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions s dianna k miosi sincerely dianna k miosi chief branch office of office of the associate chief_counsel passthroughs and special industries enclosures announcement revproc_2005_1
